Hustedt Chevrolet, Inc. v Jones, Little & Co. (2015 NY Slip Op 04611)





Hustedt Chevrolet, Inc. v Jones, Little & Co.


2015 NY Slip Op 04611


Decided on June 3, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 3, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
ROBERT J. MILLER
HECTOR D. LASALLE, JJ.


2014-06277
 (Index No. 6403/10)

[*1]Hustedt Chevrolet, Inc., et al., appellants, 
vJones, Little & Co., et al., respondents.


Robinson Brog Leinwand Greene Genovese & Gluck, P.C., New York, N.Y. (Sheldon Eisenberger of counsel), for appellants.
McGiff Halverson LLP, Patchogue, N.Y. (Daniel J. O'Connell of counsel), for respondents.

DECISION & ORDER
In an action, inter alia, to recover damages for conversion and professional malpractice, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Lewis, J.), dated April 4, 2014, as denied that branch of their motion pursuant to CPLR 3025(b) which was for leave to amend the first amended complaint to supplement the cause of action to recover damages for accounting malpractice.
ORDERED that the order is affirmed insofar as appealed from, with costs.
The plaintiffs moved pursuant to CPLR 3025(b), inter alia, for leave to amend their first amended complaint to supplement the cause of action to recover damages for accounting malpractice. It is undisputed that the plaintiffs' proposed supplemental claims of accounting malpractice were time-barred (see CPLR 214[6]). The plaintiffs, however, contend that these proposed supplemental claims relate back to the allegations contained in the accounting malpractice cause of action in the first amended complaint. Contrary to that contention, the allegations in the first amended complaint gave no notice of the facts, transactions, and occurrences giving rise to the proposed supplemental claims of accounting malpractice and thus, the relation-back doctrine does not apply (see CPLR 203[f]; Fisher v Giuca, 69 AD3d 671, 673; Pendleton v City of New York, 44 AD3d 733, 736; Sabella v Vaccarino, 263 AD2d 451, 452; Bergman v Indemnity Ins. Co. of N. Am., 232 AD2d 271; Smith v Bessen, 161 AD2d 847, 849; Alpert v Shea Gould Climenko & Casey, 160 AD2d 67, 72-73). The plaintiffs' remaining contentions are without merit. Therefore, the Supreme Court properly denied that branch of their motion pursuant to CPLR 3025(b) which was for leave to amend the first amended complaint to supplement the cause of action to recover damages for accounting malpractice.
MASTRO, J.P., CHAMBERS, COHEN, MILLER and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court